 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Larissa Zagorsky-Beaudoin,                       NO. CV-18-03031-PHX-JAT
10                Plaintiff,
                                                    JUDGMENT IN A CIVIL CASE
11   v.
12   Rhino Entertainment Company, et al.,
13                Defendants.
14
15
16         Decision by Court. This action came for consideration before the Court. The

17   issues have been considered and a decision has been rendered.
18         IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed

19   September 9, 2019, judgment is entered in favor of defendants Warner Music Inc., Rhino

20   Entertainment Company, Atlantic Recording Corporation, Amazon.com, Inc., Microsoft
21   Corporation, Pamela Lueneburg, Kris Ahrend, Music Reports, Inc., W.B. Colitre, Brian
22   Oppenheimer, Apple Inc., Myspace Music LLC, Pandora Media, LLC, and eMusic.com,

23   Inc. with prejudice as to the issue of whether personal jurisdiction exists in Arizona

24   through the date of the filing of the complaint, but without prejudice as to the underlying

25   merits of the case. Judgment is entered in favor of defendant eBay Inc. All claims against

26   Defendant eBay are dismissed with prejudice.
27
28
 1                            Brian D. Karth
                              District Court Executive/Clerk of Court
 2
 3   September 9, 2019
                              s/ S. Quinones
 4                       By   Deputy Clerk
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                               -2-
